                    Case 6:18-cv-01343-EFM-GEB Document 8 Filed 02/15/19 Page 1 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:18-CV-1343

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Sharon Amezcua
 was received by me on (date)                     02/08/2019          .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

          ✔
          u Other (specify):       Confirmation of signed FedEx Delivery, see attached exhibit.
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          02/13/2018
                                                                                            Server’s signature

                                                                                        Michael Andrusak
                                                                                        Printed name and title

                                                                               1635 N. Waterfront Pkwy., Suite 200
                                                                                       Wichita, KS 67206

                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 6:18-cv-01343-EFM-GEB Document 8 Filed 02/15/19 Page 2 of 3
2/13/2019                                                       The new, advanced FedEx Tracking




                                                      774414170497


                                                  Delivered
                                        Friday 2/08/2019 at 8:46 am



                                                                  DELIVERED

                                                         Signed for by: S.HOLLY



                                                                                                          ✕


                                                            GET STATUS UPDATES
                                                                                                   Ask FedEx
                                                         OBTAIN PROOF OF DELIVERY



                                                                 FROM

                                                  Adams Jones Law Firm, P.A.
                                                          Michael Andrusak
                                                      1635 N. Waterfront Parkway
                                                               Suite 200
                                                         Wichita, KS US 67206
                                                            316 265-8591
                                                                  TO
                                                          Sharon amezcua
                                                       SAN DIEGO, CA US 92123
                                                            316 265-8591



https://www.fedex.com/apps/fedextracking/?cntry_code=us&locale=us_en#                                   1/3
                        Case 6:18-cv-01343-EFM-GEB Document 8 Filed 02/15/19 Page 3 of 3
2/13/2019                                                                     The new, advanced FedEx Tracking


            Shipment Facts
      T R AC K I N G N U M B E R                   SERVICE                                    REFERENCE
      774414170497                                 FedEx 2Day                                 5520.01

      W E I G HT                                   S I G N AT U R E S E R V I C E S           D E L I V E RY AT T E M P T S
      0.5 lbs / 0.23 kgs                           Direct signature required                  1

      D E L I V E R E D TO                         TOTA L P I E C E S                         TOTA L S H I P M E NT W E I G HT
      Receptionist/Front Desk                      1                                          0.5 lbs / 0.23 kgs

      TERMS                                        SHIPPER REFERENCE                          PAC K AG I N G
      Shipper                                      5520.01                                    FedEx Envelope

      S P E C I A L H A N D L I N G S E CT I O N   S TA N DA R D T R A N S IT                 S H I P DAT E
      Deliver Weekday, Direct Signature
      Required                                     2/11/2019 by 4:30 pm                       Thu 2/07/2019

      ACT UA L D E L I V E RY
      Fri 2/08/2019 8:46 am




    Travel History                                                                                                     Local Scan Time

                                                                   Expand History



    OUR COMPANY

    About FedEx
    Our Portfolio

    Investor Relations

    Careers
    FedEx Blog

    Corporate Responsibility
    Newsroom
                                                                                                                                                ✕
    Contact Us
                                                                                                                                         Ask FedEx
    MORE FROM FEDEX

    FedEx Compatible

    Developer Resource Center

    FedEx Cross Border

    LANGUAGE

         Change Country


       English




https://www.fedex.com/apps/fedextracking/?cntry_code=us&locale=us_en#                                                                         2/3
